COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           In the Interest of H.L.W. and S.K.W., Children
Appellate case number:         01-21-00654-CV
Trial court case number:       91619-F
Trial court:                   300th District Court of Brazoria County

       Appellant, father, filed a notice of appeal of the trial court’s November 18, 2021
order in a suit affecting the parent-child relationship. On February 11, 2022, appellant’s
court-appointed counsel, Faye Gordon, filed a brief concluding that this appeal is frivolous.
See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). On March 7,
2022, we granted appellant’s motion requesting access to a copy of the appellate record for
use in preparing a response to appointed counsel’s Anders brief. Appellant’s response is
due on April 4, 2022.
       On March 17, 2022, appellant filed a letter with this Court raising two issues. First,
appellant requested oral argument. We deny appellant’s request for oral argument.
        Second, appellant, stating that he is indigent and unable to secure access to adequate
mailing materials and postage to file his response in this appeal, requested assistance from
this Court to ensure he has access to the courts. We order court-appointed counsel, Faye
Gordon, to assist appellant with the filing of his response with this Court. In order to ensure
court-appointed counsel, Faye Gordon, has adequate time to coordinate with appellant with
regards to the filing of his response, we grant appellant a seven-day extension of time to
file his pro se response to appointed-counsel’s Anders brief. Appellant’s response to
appointed-counsel’s Anders brief shall be filed no later than April 11, 2022.
       Because this appeal involves the termination of the parent-child relationship, this
Court is required to bring appellant’s appeal to final disposition within 180 days of
November 18, 2021, the date the notice of appeal was filed in this proceeding, so far as
reasonably possible. See TEX. R. JUD. ADMIN. 6.2(a). Thus, we request that court-appointed
counsel, Faye Gordon, comply with the aforementioned deadline, and expeditiously assist
appellant with the above matter. We order court-appointed counsel, Faye Gordon, to
inform this court in writing of her efforts to help appellant file his brief no later than
April 7, 2022.
      It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                             Acting individually

Date: March 31, 2022